— In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Westchester County (Buell, J.), dated January 28, 1982, which denied his motion seeking the direction and assistance of the court with respect to fixing the terms and conditions of the sale of the former marital residence as provided for in the judgment of divorce and amended judgment of divorce. Order reversed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings in accordance herewith. In view of the present proximity to the date fixed by Justice Walsh in his order dated January 30, 1978, for the sale of the former marital residence, and the apparent lack of agreement between the parties, we hold that judicial intervention to fix the terms and conditions of the court-ordered sale has now become appropriate. In so doing, Special Term may wish to consider the defendant’s expressed desire to purchase the subject property, and grant her a specific period of time within which to act. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.